              Case 3:15-cv-05666-WHO Document 165 Filed 03/01/19 Page 1 of 6




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   CHERYL ADAMS, State Bar #164194
     Chief Trial Attorney
 3   SEAN F. CONNOLLY, State Bar #152235
     JAMES F. HANNAWALT, State Bar #139567
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 6   Telephone: (415) 554-3863 [Connolly]
     Telephone: (415) 554-3913 [Hannawalt]
 7   Facsimile:     (415) 554-3837
     Email:         sean.connolly@sfcityatty.org
 8   Email:         james.hannawalt@sfcityatty.org

 9   Attorneys for Defendants
     OFFICER CHARLES AUGUST, OFFICER NICHOLAS
10   CUEVAS, OFFICER SCOTT PHILLIPS, OFFICER
     ANTONIO SANTOS AND OFFICER WINSON SETO
11

12                                     UNITED STATES DISTRICT COURT

13                                  NORTHERN DISTRICT OF CALIFORNIA

14    GWENDOLYN WOODS, individually and as                Case No. 15-cv-05666 WHO
      Successor in Interest to Decedent MARIO
15    WOODS,                                              DEFENDANTS’ MOTION TO DISMISS ON
                                                          BEHALF OF GWENDOLYN WOODS AS AN
16            Plaintiff,                                  INDIVIDUAL UNDER FRCP 16(c)(2)(A) and
                                                          (D)
17            vs.
                                                          Hearing Date:         March 11, 2019
18    CHARLES AUGUST; NICHOLAS CUEVAS;                    Time:                 2:00 p.m.
      SCOTT PHILLIPS; ANTONIO SANTOS;                     Place:                Courtroom 2, 17th Floor
19    AND WINSON SETO
                                                          Trial Date:           April 1, 2019
20            Defendants.

21

22

23

24                                   NOTICE OF MOTION AND MOTION

25          Defendants move pursuant to Federal Rule of Civil Procedure 16(c)(2)(A) and (D) to dismiss

26   any cause of action by Gwendolyn Woods as an individual on the ground that (1) such claims are not

27   pled in the operative complaint; and (2) plaintiff failed to comply with the requirements of California

28
      Defts Mtn Dismiss Claims of GWoods as Individual     1                         n:\lit\li2016\160554\01342038.docx
      Woods v. August, et al.; Case No. 15-cv-05666 WHO
                Case 3:15-cv-05666-WHO Document 165 Filed 03/01/19 Page 2 of 6




 1   Government Code section 900, et. seq., the California Government Claims Act, which is a

 2   jurisdictional prerequisite to an action for damages against a public entity or employee.

 3                                      INTRODUCTORY STATEMENT

 4          The claims remaining in this action are brought under California state law: (1) a claim for

 5   Wrongful Death based on negligence, pursuant to California Code of Civil Procedure section 377.60;

 6   and (2) a Survival Action for violation of California Civil Code Section 52.1 (the Bane Act), based on

 7   excessive force under the Fourth Amendment.1 The operative complaint in this case identifies only

 8   “Gwendolyn Woods, as Successor in interest to Mario Woods” as the person asserting the state law

 9   causes of action. Second Amended Complaint, 11:1-12:10 (emphasis added), Dkt. 48. Because the

10   claims are brought by the successor in interest, and not by plaintiff in her individual capacity, they are

11   survival actions limited to loss or damage sustained by decedent prior to his death. Cal. Civ. Proc.

12   Code § 377.34.

13          The Court adjudicated and dismissed the only cause of action brought by plaintiff Gwendolyn

14   Woods in her individual capacity – the Third Cause of action for Monell liability for violation of her

15   Fourteenth Amendment right to familial relations. Dkt. 48 (Second Amended Complaint) 9:18-10:25;

16   and Dkt. 148 (Order granting summary judgment as to all Federal causes of action). No causes of

17   action remain where Gwendolyn Woods sues as an individual. Id.; see also Dkt. 48 (Second Amended

18   Complaint) 11:1-12:11 (fourth, fifth and sixth causes of action by “Gwendolyn Woods, as Successor

19   in interest to Mario Woods v. Defendants August, Cuevas, Seto, Santos, Phillips and Does 6 – 25

20   inclusive”). Based on pre-trial submissions and the parties’ meet and confer discussions in advance of

21   trial, defendants have become aware that Gwendolyn Woods intends to pursue damages as an

22   individual. Defendants believe such claims are plainly barred by plaintiff’s failure to plead them in the

23   complaint. In the event the Court interprets the operative complaint as stating claims on behalf of

24   Gwendolyn Woods as an individual, defendants bring this motion to dismiss: Any claim by

25   Gwendolyn Woods as an individual, is barred because plaintiff failed to satisfy the requirement of the

26   California Government Claims Act, California Government Code section 900, et. seq.

27
            1
              Plaintiff’s claim for battery, the sixth cause of action, is the subject of a stipulated dismissal
28   and is therefore not discussed here.
      Defts Mtn Dismiss Claims of GWoods as Individual      2                            n:\lit\li2016\160554\01342038.docx
      Woods v. August, et al.; Case No. 15-cv-05666 WHO
              Case 3:15-cv-05666-WHO Document 165 Filed 03/01/19 Page 3 of 6




 1                                                  ARGUMENT

 2   I.     PLAINTIFF DID NOT FILE A CLAIM AS REQUIRED BY LAW

 3          Under California law, a plaintiff may not bring an action against a public entity unless he or

 4   she has first presented a claim to that entity. Cal. Gov.Code §§ 911.2, 945.4. The California

 5   Government Claims Act (previously named and often still referred to as the “Tort Claims Act”)

 6   requires claimants to submit a claim that includes identifying information about the claimant, the

 7   circumstances of the occurrence giving rise to the claim, a description of the injury or damage, and the

 8   name of the public employee causing the damage or loss. Id. at § 910 (claim must include “date, place

 9   and other circumstances of the occurrence ... which gave rise to the claim” and a “general description”

10   of the “injury, damage, or loss incurred so far as it may be known at the time of presentation of the

11   claim.”) The requirements of the Claims Act apply equally to claims against public employees. Cal.

12   Gov. Code § 950.2, see also, Mahach-Watkins v. Depee, 2005 WL 1656887, at 4 (N.D. Cal. 2005).

13          Causes of action alleging matters not included in the claim are barred. State of California ex

14   rel Dept. of Transportation v. Superior Court, 159 Cal.App.3d 331, 336, (1984) (“Courts have

15   consistently interpreted the Tort Claims Act to bar actions alleging matters not included in the claim

16   filed with the public entity”). This applies in particular to theories of recovery. Where a plaintiff

17   asserts more than one theory of recovery in a lawsuit, each theory must have been reflected in a timely

18   claim. Fall River Joint Unified School Dist. v. Superior Court, 206 Cal.App.3d 431, 434, (1998);

19   Williams v. Braslow, 179 Cal.App.3d 762, 770, (1986) (“the factual content of the plaintiff's claim [is]

20   viewed by the trial court as operating to proscribe the limits of any later action for which filing the

21   claim is a precondition.”); Munoz v. State of California, 33 Cal.App.4th 1767, 1776, (1995).

22          The causes of action at issue in this motion are plaintiff’s Fourth Cause of Action for

23   “Wrongful Death – Negligence” pursuant to California Code of Civil Procedure section 377.60, and

24   plaintiff’s Fifth Cause of Action for violation of California Civil Code section 52.1 (The Bane Act)

25   based on alleged excessive force in violation of the Fourth Amendment. (Second Amended

26   Complaint, 11:1-12:2), Dkt. 48. They are, respectively, a “wrongful death” action and a “survival”

27   action, authorized under California statue. Cal. Civ. Proc. Code § 377.60 (wrongful death), Cal. Civ.

28
      Defts Mtn Dismiss Claims of GWoods as Individual     3                           n:\lit\li2016\160554\01342038.docx
      Woods v. August, et al.; Case No. 15-cv-05666 WHO
              Case 3:15-cv-05666-WHO Document 165 Filed 03/01/19 Page 4 of 6




 1   Proc. Code § 377.30 (survival). For purposes of the Claims Act, these are distinct theories of

 2   recovery. Quiroz v. Seventh Ave. Ctr., 140 Cal. App. 4th 1256, 1278, (2006).

 3          A wrongful death action is a statutorily-created right of certain individuals to purse their own

 4   damages in tort, arising from the death of a decedent. See, Quiroz, 140 Cal. App. 4th 1263-64. A

 5   survival action is the mechanism for pursuing claims that belonged to decedent prior to his death, and

 6   survived him. Id. 1264-65. Wrongful death and survivor claims involve separate and distinct

 7   injuries, the recoverable damages are mutually exclusive, and the persons authorized to sue are not the

 8   same. Id. 1278. Where a person brings a survival action and a wrongful death action, she is acting in

 9   two separate capacities with respect to each claims. Id. at 1278-79. The former involves injury to the

10   decedent, the latter involves injury to plaintiff, acting for herself. Id. Such causes of action are

11   “asserted by different plaintiffs” even when a single person brings both claims. Id. at 1278 (“[a]s a

12   matter of law, these distinct claims are technically asserted by different plaintiffs and they seek

13   compensation for different injuries”).

14          For purposes of the Claims Act, the same distinctions apply. The failure of a claimant to

15   identify the statutory capacity in which she sues has been held to bar a subsequent lawsuit. Nelson v.

16   County of Los Angeles, 113 Cal. App. 4th 783, 796, (2003). In Nelson, the court acknowledged settled

17   law in California – an action for wrongful death is distinct from a survival action by an estate. Id.

18   Nelson holds that a claim filed by the mother of decedent for her own wrongful death damages was not

19   a claim on behalf of decedent’s estate. Id., Abrego v. City of Los Angeles, 2016 WL 9450679 (C.D.

20   Cal. 2016). (“survivor-in-interest pleading a surviving claim in addition to personal injury claims acts

21   in two separate capacities” holding claim for wrongful death damages did not substitute for claim as

22   successor in interest); Mahach-Watkins v. Depee, 2005 WL 1656887, at *3–4 (N.D. Cal. 2005) (claim

23   for wrongful death damages did not substitute as claim for estate, even where brought by same

24   person); Garcia v. Santa Clara County, 2004 WL 2203560, at *10–11 (N.D. Cal. 2004), aff'd, 268 F.

25   App'x 588 (9th Cir. 2008) (wrongful death claim not the same as claim by estate); Isayeva v. County

26   of Sacramento, 2015 WL 5544505, at *6 (E.D. Cal. 2015), rev'd in part sub nom. Isayeva v.

27   Sacramento Sheriff's Dep't, 872 F.3d 938 (9th Cir. 2017) (same); see also, Galvan v. Yates, 2006 WL

28
      Defts Mtn Dismiss Claims of GWoods as Individual      4                          n:\lit\li2016\160554\01342038.docx
      Woods v. August, et al.; Case No. 15-cv-05666 WHO
                 Case 3:15-cv-05666-WHO Document 165 Filed 03/01/19 Page 5 of 6




 1   1495261 (E.D. Cal. 2006); Shannon v. County of Sacramento, 2016 WL 1138190 (E.D. Cal. 2016);

 2   Jose v. City of Los Angeles, 2009 WL 10672782 (C.D. Cal. 2009).

 3           In this case, the Second Amended Complaint alleges causes of action under state law on behalf

 4   of “Gwendolyn Woods, as Successor in interest to Mario Woods.” SAC 11:1-12:11. Dkt. 48. The

 5   “Wrongful Death – Negligence” cause of action and the cause of action for violation of the Bane Act

 6   specify no plaintiff other than the Successor in Interest. Id.2 A “Successor in Interest” is the person

 7   authorized to purse a survival action, in this case the Bane Act claim, on behalf of decedent. Cal. Civ.

 8   Proc. Code § 377. 30 (cause of action passes to “decedent’s successor in interest” and action may be

 9   brought by “decedent’s personal representative or, if none, by the decedent’s successor in interest.”)

10   No other person is authorized to bring a survival action. Id. To commence a survival action, the

11   successor in interest must execute a declaration that includes decedent’s name and the date and place

12   of decedent’s death. Cal. Civ. Proc. Code § 377.32. The declarant must attest that she is qualified as

13   successor to decedent’s interest in the proceeding, and must include facts supporting that assertion. Id.

14   A successor in interest is “the beneficiary of decedent’s estate” or other successor in interest to

15   decedent’s property. Cal. Civ. Code Proc. 377.11.

16           The claim submitted on December 15, 2015, identifies the claimant as the successor in interest,

17   emphasizing the statutory requirements for establishing herself as successor. The claimant is

18   identified as:

19                    Gwendolyn Woods, is the biological mother of Decedent Mario Woods and the
                      sole surviving parent as the Decedent’s biological father is deceased and she is
20                    therefore the sole successor-in-interest for Decedent Mario Woods.

21   Declaration of Matthew Rothschild, Exh. A3 [Dkt 164]. The claim was submitted with a cover letter

22   indicating the subject was: “Gwendolyn Woods, successor in interest for Decedent Mario Woods.” Id.

23   Plaintiff also filed a “successor in interest declaration” in this case, describing herself using the same

24
             2
                The Bane Act claim may only be brought as a survival claim. See, Bay Area Rapid Transit
25   Dist. v. Superior Court of Alameda County, 38 Cal. App. 4th 141 (1995) (Bane Act not a wrongful
     death provision); accord, Medrano v. Kern County Sheriff's Officer, 921 F.Supp.2d 1009, 1016 (E.D.
26   Cal. 2013); Dela Torre v. City of Salinas, 2010 WL 3743762, at *6 (N.D. Cal. Sept. 17, 2010).
              3
27              The Court may take judicial notice of the claim. Fed.R.Evid. 201; Clarke v. Upton, 703
     F.Supp.2d 1037, 1042 (E.D.Cal.2010) (finding filed California Government Tort Claims and their
28   rejections the proper subject of judicial notice).
      Defts Mtn Dismiss Claims of GWoods as Individual      5                           n:\lit\li2016\160554\01342038.docx
      Woods v. August, et al.; Case No. 15-cv-05666 WHO
              Case 3:15-cv-05666-WHO Document 165 Filed 03/01/19 Page 6 of 6




 1   language. Dkt. 18 (“biological mother of the Decedent” and decedent’s biological father is deceased).

 2   The December 15, 2015, claim is by the successor in interest to decedent Mario Woods, and a

 3   successor in interest is the person authorized to bring a survival action. Cal. Civ. Proc. Code § 377.30.

 4   In contrast, a successor in interest is not included in the definitions of those authorized to bring a

 5   wrongful death action. Cal. Civ. Proc. Code § 377.60 (persons who may bring action include

 6   surviving spouse/domestic partner, children/grandchildren, or, if none, those entitled to recover under

 7   intestate succession).

 8          By filing a claim as “Gwendolyn Woods as successor in interest to Mario Woods” plaintiff

 9   identified herself and thus the claim as on behalf of the successor in interest of Mario Woods. A claim

10   for wrongful death damages on behalf of Gwendolyn Woods as an individual is a separate, distinct

11   theory of recovery, involving two different parties. Quiroz, 140 Cal. App. 4th 1278. Thus, any cause

12   of action on behalf of Gwendolyn Woods as an individual must be dismissed.

13                                                 CONCLUSION
14
            The operative complaint in this case alleges causes of action on behalf of “Gwendolyn Woods
15
     as Successor in interest to Mario Woods” only. Plaintiff has not alleged claims against defendants in
16
     her individual capacity for her own damages. For that reason alone, plaintiff must not be allowed to
17
     pursue such claims at trial. However, in the event the Court is inclined to view the complaint as
18
     stating causes of action on behalf of Gwendolyn Woods individually, those caused of action should be
19
     dismissed.
20
     Dated: March 1, 2019                              DENNIS J. HERRERA
21                                                     City Attorney
                                                       CHERYL ADAMS
22                                                     Chief Trial Attorney
                                                       SEAN F. CONNOLLY
23
                                                       JAMES F. HANNAWALT
24                                                     Deputy City Attorneys

25                                               By:       /s/ Cheryl Adams
                                                       CHERYL ADAMS
26
                                                       Attorneys for Defendants
27                                                     CHARLES AUGUST, ET AL.
28
      Defts Mtn Dismiss Claims of GWoods as Individual       6                          n:\lit\li2016\160554\01342038.docx
      Woods v. August, et al.; Case No. 15-cv-05666 WHO
